Blatchford, C. J.
It must be held that the district court was right in deciding that the petition in bankruptcy was filed as early as 12 m. on the eleventh of March, and therefore before the execution reached the sheriff. That being so, the creditor acquired no lien by virtue of the execution as against the assignee in bankruptcy, and the order of January 22, 1881, was correct in dismissing the petition of Holmes, Booth & Haydens, with costs, and the prayer for its reversal must be denied, with costs.